ORDER
PER CURIAM.
The Court withdraws its order of January 6, 2000 and issues the following in its place.
The Court today considered appellant’s motions for further rehearing and to recall the mandate. The Court denies the motion for further rehearing, but conditionally grants the motion to recall mandate. Any other pending motions are denied.
A jury found appellant guilty of aggravated sexual assault of a child and assessed punishment of five years in prison. On June 24, 1999, we affirmed the judgment of the trial court. On July 19, 1999, we denied appellant’s motion for rehearing. This Court’s plenary power over our judgment expired on August 18, 1999, or 30 days after the motion for rehearing was denied. See Tex.R.App.P. 19.1(b).